Citation Nr: 1432968	
Decision Date: 07/23/14    Archive Date: 07/29/14

DOCKET NO.  09-27 907A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center in Tampa, Florida



THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred from October 25, 2008 to October 28, 2008, at Lakeland Regional Medical Center in Lakeland, Florida.



ATTORNEY FOR THE BOARD

M. Turner, Counsel



INTRODUCTION

The Veteran served on active duty from August 1977 to August 1980.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a January 2009 rating decision issued by the VA Medical Center in Tampa, Florida.  

The claim was remanded by the Board for additional development of the record in February 2010 and March 2012.  

The appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

A Veteran has the right to substantial compliance with a remand order of the Board.   See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In this case, the Veteran does not have a service-connected disability and his claim for payment or reimbursement of unauthorized medical expenses is essentially dependent on whether he received medical services under 38 U.S.C.A. § Chapter 17 within the 24 months prior to receiving the private emergency treatment.  

The AOJ did not locate any evidence that the Veteran received such treatment. In its February 2010 remand, the Board instructed VA to contact the Veteran and request that he identify any VA treatment that he claimed to have received during the two years prior to receipt of the private emergency treatment.  

However, this was not done, and the Board remanded the case again in March 2012 so that VA could comply with the terms of the prior remand.  It appears that, after March 2012, VA conducted another search for medical records of the Veteran, but found no records of treatment after November 2003.  The Veteran was sent a notice informing him of this fact.  

However, the Veteran was never contact to be asked to identify any relevant VA treatment for the purposes of this appeal.  

The March 2012 Board remand indicated that AOJ was to contact the Veteran and request that he provide dates and locations and identify health care providers who treated him at VA. Since this was not done, another remand is unfortunately necessary pursuant to  Stegall v. West.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should take appropriate action to contact the Veteran in order to request that he identify any treatment received from VA during the two year period prior October 25, 2008, and provide the date and location and identify the providers of such treatment. If the Veteran identifies any VA treatment during the time period in question, appropriate steps should be taken to attempt to verify that the claimed treatment took place.   

If the Veteran does not respond to VA's request, or responds that he did not receive any such treatment, this should be documented in the claims file.

2.  After completing all indicated development, the AOJ should readjudicate the claim remaining on appeal in light  of all the evidence of record.  If any benefit sought on appeal remains denied, he should be provided with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
STEPHEN WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



